DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 11 and 16 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered, the examiner’s reply is the following:
Regarding the 35 USC 101 rejection, Applicant argues that the claims are not directed to an abstract idea because the claims are not directed “on its own nor per se to a mathematical concept.” Response at 10. Applicant argues that claim 1 does not explicitly recite a “mathematical formula, expression, or correlation and thus is not directed per se to a mathematical concept” and “at most, Claim I is only based on or involves a mathematical concept.” Response at 12. 
The examiner respectfully disagrees. There are several limitations that recite or set forth abstract ideas. The limitation “determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow” is describing finding values for boundary conditions of the desired specific energy dissipation rate. It then makes clear in the subsequent limitations that the way this is determined is by using mathematical relationships. Specifically, “determining a cell center of a cell in the mesh” that is just word equivalent of calculating the center of an area using mathematical relationships. The limitation “computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow that is valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space” which is an explicit recitation that this is a mathematical calculation for the turbulent flow, based on the current state of the various parameters. Thus, the examiner respectfully disagrees with the applicant and finds that the claims recite an abstract idea. 
Applicant has also argued that exemplary claim 1 integrates the claim into a practical application, via the inclusion of the limitation “receiving by one or more computing systems, a model of a simulation space that includes a mesh defining a simulated representation of the physical object being simulated in the simulation space, with the mesh comprising plural cells having resolutions to account for surfaces of the physical object.” Response at 12. The examiner respectfully disagrees. Applicant argues that this limitation is not insignificant extra-solution activity or mere data gathering, but rather “sets the framework for how the so called abstract idea would be executed on the computer in order to practice the claimed method of “simulating fluid flow about a physical object.”” Response at 12-13. This limitation was construed by the examiner as amounting to mere data gathering and as such was an example of insignificant extra-solution activity. After considering applicant’s arguments the examiner maintains this interpretation. Applicant describes this limitation as being broadly applicable to a variety of technical and engineering problems. The published specification states that “[t]he system 10 accesses a data repository 38 that stores 2D and/or 3D meshes (Cartesian and/or curvilinear), coordinate systems, and libraries.” (see published application US 2021/0173985 [0041]). Additionally, the published application continues the description generally in paragraph 0042 as a retrieval from a client system or data repository of a mesh for the physical object to be simulated. However, the data being related to a simulated object does not change the fact that it is data that is necessary to then execute the recited mathematical methods. All the detailed discussions in the disclosure are reserved for the mathematical processes related to the processing of the specific energy dissipation rate for turbulent flows in k-Omega turbulent flow models. Based on the descriptions, this is where the inventive concept lies. There is no discussion or indication provided in the specification that the “receiving” limitation is anything more than mere data gathering. Thus, the analogy to MPEP 2106.05(g) remains valid and the “receiving” limitation is acquiring the necessary data with which to apply the inventive mathematical process. The rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, without significantly more.
101 Analysis Step 1: 
Claims 1-10 are directed to method.
	Claims 11-15 are directed to a system (i.e., a machine).
	Claims 16-20 are directed to a product.
Therefore, claims 1-20 fall into at least one of the four statutory categories.
101 Analysis: Step 2A, Prong 1:
Step 2A, Prong 1 of the 2019 Patent Examiner's Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
a) mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations
b) certain methods of organizing human activity, and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
c) mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. (Currently Amended) A computer-implemented method for simulating fluid flow about a physical object, the method comprising:
receiving by one or more computing systems, a model of a simulation space that includes a mesh defining a representation of the physical object being simulated in the simulation space, with the mesh comprising plural cells having resolutions to account for surfaces of the physical object;
determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow (Mathematical Concepts – boundary conditions are determined by a mathematical relationship of the desired specific energy dissipation rate), by:
determining a cell center of a cell in the mesh (Mathematical Concepts – equivalent to finding the center of an area using mathematical relationships);
computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow that is valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space (Mathematical Concepts – by explicit recitation this is a mathematical calculation for the turbulent flow, based on the current state of the various parameters).
These limitations fall within the Mathematical Concepts enumerated category of abstract ideas. The limitation “determining boundary conditions for a specific energy dissipation rate…” is an abstract mathematical idea. The specification (e.g., [0077, 0109, 0111] of the published application US 2021/0173985 and the dependent claims (e.g., 3, 5, 6) make clear that the determination of boundary conditions is based from mathematical equations and algorithms. The “determining a cell center…” and “computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow…” of the bolded limitations recite elements that are explicitly a mathematical concept of calculating the center of an area and calculating values for fluid flow variables. Thus, given the broadest reasonable interpretation, the application of a k-Omega turbulence model to analyze fluid flow as recited in the bolded limitations is prose for the application of equations applied to the data collected. 
The independent claims 11 and 16 recite similar limitations enumerating abstract ides as claim 1 and similar analysis applies. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
101 Analysis Step 2A, Prong 2: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general fie Id of use or insignificant extra-solution activity.
Claim 1 recites: “receiving by one or more computing systems, a model of a simulation space that includes a mesh defining a representation of the physical object being simulated in the simulation space, with the mesh comprising plural cells having resolutions to account for surfaces of the physical object.” This is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering necessary for the execution of the mathematical abstract ideas.
Independent claim 11 further recites the additional limitations of “one or more processor devices; memory operatively coupled to the one or more processor devices; storage media storing a computer program comprising instructions to cause the system to:” perform the method. However, similarly to claim 1, this is an example of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Independent claim 16 further recites the additional limitations of “A computer program product for simulating a physical process, the computer program product tangibly stored on a non-transitory computer readable storage medium, the computer program product comprising instructions to cause a system to:” perform the method. However, similarly to claim 1, this is a high level recitation as mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). Thus, aside from generic computer elements, the claims when considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical
application because they do not impose any meaningful limits on practicing the abstract idea.
101 Analysis Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The "receiving" data in claims 1, 11 and 16 are directed towards insignificant extra solution activity such as collecting data and then storing results/data, as supported by the MPEP. MPEP 2106.05(d)(ll)(i) indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP § 2106.05(d)(II). 
Therefore, considering the additional elements individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, independent claims 1, 11 and 16, are not patent eligible under 35 USC 101.
Dependent claims 2-10, 12-15 and 17-20 further elaborate upon the recited abstract mathematical ideas in claims 1, 11 and 16, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
For example, claims 2-3, 12 and 17 recite applying a buffer layer correction factor. This is a further recitation of an abstract mathematical process.
Claims 4-6, 13-14, 18-19 recite applying a viscous sublayer correction factor. This is a further recitation of an abstract mathematical process.
Claims 7-8, 15 and 20 specify additional mathematical algorithms associated with the k-Omega fluid model and run the model. Therefore, these are just additional recitations of abstract mathematical concepts.
Claims 9-10 applies a mathematical blending function to the energy dissipation rate. Therefore, these are just additional recitations of abstract mathematical concepts.

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Applicant's arguments (Response to Non-Final: Page 13) that the claims recite “a change in the functions because by determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow, by: determining a cell center of a cell in the mesh and computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow, Applicant has provided a valve of the specific energy dissipation rate that is "valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space" that distinguishes over the art of record. Applicants arguments (Response to Non-Final: Pages 10-12) set forth the distinctions and persuasively argue that the art of record does not teach or suggest the claimed limitations.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 16: “determining boundary conditions for a specific energy dissipation rate of a k-Omega turbulence fluid flow model of the fluid flow, by: determining a cell center of a cell in the mesh; computing by the one or more computing systems from a cell center distance and fluid flow variables, a value of the specific energy dissipation rate for a turbulent flow that is valid for a viscous layer, buffer layer, and logarithmic region of a boundary defined in the simulation space” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalitzin et al., US Patent No. 7,668,705 related to analyzing fluid flow using near-wall eddy-viscosity with a wall stress model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148